Wade, J.
1. There was ho traverse to the answer of the magistrate; and
since the answer not only fails to verify the assignments of error as to rulings at the trial, but distinctly denies that the rulings complained of were made, neither the superior court nor this court can consider these assignments of error. Bennett v. Griner, 14 Ga. App. 429 (81 S. E. 363) ; Brown v. Gainesville, 125 Ga. 238 (53 S. E. 1003); Knowles v. Coachman, 109 Ga. 358 (34 S. E. 607) ; Hopkins v. Southern Railway Co., 110 Ga. 87 (35 S. E. 307); Jones v. Rome, ante, 41 (82 S. E. 593).
2. It does not appear, from the answer of the magistrate to the writ of certiorari, that any material error was. committed on the trial; and since there was sufficient evidence to sustain the verdict rendered, under the repeated rulings of this court and of the Supreme Court we will not disturb the judgment of the judge of the superior court in overruling the certiorari. Judgment affirmed.

Roan, J., absent.